947 F.2d 944
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Virginia GILBERT, Personal representative of the estate ofRaymond L. Gilbert, deceased, Plaintiff-Appellee,v.ARMSTRONG WORLD INDUSTRIES, INC., et al., Defendants,Nina Marie Moon;  William J. Pratt;  Tonya S. Segorski;Claimants-Appellees,Juanita Gilbert;  Tamela Gilbert-Keating;  Timothy Gilbert,Claimants-Appellants.
No. 91-1074.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1991.

Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
This case from the State of Michigan arises from the diversity based wrongful death action of Raymond L. Gilbert who contracted mesothelioma and died as a result of his exposure to asbestos.   The parties have moved to waive oral argument.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Raymond Gilbert's estate, his surviving spouse, his biological children from his first marriage and his step-children from his second marriage made claims to a portion of the settlement proceeds received as a result of the wrongful death action.   The district court ordered a distribution of the settlement proceeds pursuant to Michigan's wrongful death statute.   Mich.Comp.Laws Ann. § 600.2922(6) (West 1986).


3
On appeal, the biological children argue that the district court erred by not awarding enough money to them, by awarding too much to the surviving spouse, and by failing to calculate the present value of each award.


4
Upon review, we find no error.   The district court's division of the proceeds was not clearly erroneous.   Fed.R.Civ.P. 52;   see Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985).


5
Accordingly, we hereby affirm the order of distribution dated November 21, 1990.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation